Citation Nr: 0119316	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder with anxiety, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Navy from 1964 to 1967; and active duty service in the United 
States Army from January 1968 to May 1972, including duty in 
Vietnam.  His awards and decorations include the Purple Heart 
medal with two Oak Leaf Clusters, Air Medal (second award), 
the Bronze Star with "V" device, and Combat Infantryman's 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denying a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
anxiety.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's PTSD with anxiety has been shown to result 
in occupational and social impairment resulting in 
deficiencies in work, family relations, and mood due to such 
symptoms as suicidal ideation, depression, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD with 
anxiety have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130 Diagnostic Code 
9411 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the October 1999 Statement of the Case and 
November 2000 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has  made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, including his Social Security Administration 
files; in fact, it appears that all evidence identified by 
the veteran as relative to this claim has been obtained and 
associated with the claims folder.  Moreover, the veteran has 
undergone examination in connection with the claim on appeal 
(in November 1998 and May 2000).  Furthermore, although the 
veteran chose not to, he was offered the opportunity to 
testify at a hearing, and there is no indication that there 
is additional, existing evidence outstanding that is 
necessary for adjudication of the issue on appeal.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

Factual Background

In addition to PTSD with anxiety, the veteran has established 
entitlement to service connection for multiple gunshot wound 
(GSW) residuals affecting the bladder, ureteral stricture, 
ureteral diverticula, and hydronephrosis, rated 100 percent 
disabling; residuals of a GSW to left lower arm, rated 60 
percent disabling; GSW residuals to the left upper extremity, 
rated 30 percent disabling; fractured pelvis, rated 20 
percent disabling; residuals of a shell fragment wound (SFW) 
to the right upper extremity, a SGW forehead scar, bowel 
perforation, SFW abdominal scar, hypertension, and tinnitus, 
each rated 10 percent disabling; and bilateral hearing loss, 
left leg scar, and malaria, each rated noncompensably 
disabling; for a combined 100 percent disability rating, 
effective from May 1972.  Additionally, he is entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(k), on 
account of loss of use of one hand and, in addition, for loss 
of use of a creative organ, and, under 38 U.S.C.A. § 1114(s) 
on account of a 100 percent rating for a disability and an 
additional disability rated at least 60 percent.  

In September 1996, the RO granted the veteran service 
connection for anxiety disorder, as secondary to his multiple 
service connected conditions.  A 30 percent rating was 
assigned, effective from April 1996.  

In November 1997, the veteran filed his claim for an 
increased rating for his psychoneurosis maintaining that the 
disability, diagnosed as PTSD with anxiety, is such that no 
less than a 70 percent rating is warranted and that the 
disability really more closely approximates a 100 percent 
evaluation.  He asserts that he is unable to maintain 
substantially gainful employment because of his PTSD and, in 
fact, he is receiving Social Security disability benefits 
because of his psychoneurosis.  

In a June 1997 medical statement, J. Yazel, M.D., relates 
that he has been treating the veteran for the past five years 
for problems related to PTSD.  As a National Service 
Representative, the veteran's employment has taken a toll, 
especially when he has to represent veterans with PTSD 
claims.  He has had daily reminders to prompt his own 
recollections, flashbacks, and preoccupation with feelings of 
loss.  Further, although he has not been hospitalized because 
of suicidality, he has been very close and has been able to 
avoid being hospitalized involuntarily because of convincing 
contracts between the physician and veteran not to harm 
himself or his family.  In an outpatient treatment report of 
October 1997, Dr. Yazel noted that, as of October 22, 1997, 
the veteran was no longer working because of stress and 
confrontational situations on the job.  He began "losing 
it" at work; engaged in angry outbursts and confrontations; 
was rude to staff and clients; and was in a constant state of 
irritation.  

In November 1998, VA received copies of the veteran's Social 
Security Administration records, which consist mostly of VA 
medical records.  Effective from October 21, 1997, he was 
awarded Social Security disability benefits based on his 
anxiety-related disorders.  

The veteran's PTSD manifestations registered during his 
November 1998 VA psychiatric examination were complaints of 
sleep difficulties, combat related nightmares, avoidance 
behavior, intrusive memories, and guilt reactions.  Objective 
findings noted adequate dress, grooming, and hygiene.  He was 
alert and oriented; behavior was appropriate and cooperative; 
mood was anxious and depressed.  He displayed little affect 
and had fair eye contact.  His speech was clear, relevant, 
and logical.  His affect was appropriate, but restricted.  No 
psychotic manifestations were noted.  Insight was fair, 
memory mildly impaired, and concentration intact.  He was 
considered competent.  The diagnoses were PTSD with anxiety 
disorder.  A GAF (Global Assessment of Functioning) score of 
50 (noting serious impairment in social and occupational 
functioning) was assigned his psychoneurosis.  

The veteran's VA outpatient treatment records for December 
1998 to April 2000, show that he was being seen for his PTSD 
on a regular basis.  Essentially, he was keeping to himself, 
showed marked apathy, and his mood was described as euthymic.  
At times, he would feel that he was doing better, was taking 
his medication, and sleeping regularly; then he would 
regress.  

During the veteran's May 2000 VA psychiatric examination his 
chief complaints were concentration and memory difficulties, 
sleep problems, nightmares, irritability and social 
avoidance.  He related having crying spells.  He did not 
report panic attacks or obsessional rituals.  He claimed that 
he felt depressed every week or more often.  He related that 
he had suicidal ideations, but denied any history of 
attempted suicide.  He claimed irritability and homicidal 
ideation, but denied violent behavior towards others.  His 
impulse control appeared to be adequate.  He denied 
hallucinations and delusions.  He claimed that his only 
friends were his wife and son; otherwise, he preferred to be 
alone.  Subjectively, his grooming was good.  He was alert 
and oriented.  His behavior was appropriate.  Mood was 
anxious and depressed; tense and restless; and eye contact 
was fair.  Speech was clear, relevant and logical.  His 
affect was appropriate; psychomotor activity was normal; and 
no psychotic abnormalities were noted.  Memory was intact and 
concentration was adequate.  Abstract thinking and judgment 
were intact.  He was considered competent.  The diagnosis was 
PTSD, to which a GAF Score of 45 was assigned.  

The veteran's August 2000 VA outpatient treatment report 
indicates that he was still being seen for his 
psychoneurosis.  He was taking prescription medication and he 
was scheduled to return to the clinic in three months, unless 
he felt the need to return earlier.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD is evaluated under Diagnostic Code 9411, 
which provides for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Medical evidence reflects that the veteran's manifestations 
of PTSD consist of sleep difficulties, combat related 
nightmares, avoidance behavior, intrusive memories and guilt 
reactions.  There is clinical evidence of deficiencies in 
most areas, such as work, family relations, judgment, 
thinking and mood due to depression, anxiety, mildly impaired 
memory, crying spells, irritability, and suicidal ideations.  
In November 1998, the VA psychiatrist assigned the veteran's 
psychoneurosis a GAF score of 50 and, in May 2000, a VA 
examining psychiatrist assigned a GAF score of 45.  

The Board notes that, pursuant to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores between 41 
and 50 denote serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Under 
the circumstances, given the medical findings of the 
veteran's medical evaluations and VA outpatient treatment 
reports, the Board finds that the veteran's PTSD with anxiety 
manifests symptomatology more closely meets the criteria for 
a 70 percent schedular evaluation.  

As noted in the reports of the above mentioned psychiatric 
examinations, the examiners consistently found that the 
veteran was adequately groomed, alert and oriented, 
manifested appropriate behavior, maintained clear, relevant 
and logical speech, exhibited no psychotic manifestations, 
and reported no panic attacks.  In the absence of evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, an inability to 
perform activities of daily living, disorientation, or memory 
loss, the criteria for the next higher schedular evaluation, 
100 percent, is not warranted.  

The veteran's contentions include that he is unemployable due 
to his PTSD with anxiety.  Total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there are 
multiple disabilities, the combined rating is 70 percent or 
more, at least one disability is rated at 40 percent or more.  
See 38 C.F.R. § 4.16.  Clearly, the veteran meets this 
criteria and, under normal circumstances, he would meet the 
criteria for consideration of a total rating based on 
individual unemployability; however, both VA General Counsel, 
in VA O.G.C.Prec. Op. No. 6-99 (June 7, 1999), and the United 
States Court of Appeals for Veterans Claims, in Herlehy v. 
Principi, No. 99-1667 (U.S. Vet. App. June 7, 2001) (per 
curiam), have determined that a claim for total disability 
due to individual unemployability may not be considered when 
a schedular 100 percent rating is in effect.  In the 
veteran's case, he has a 100 percent schedular rating for 
multiple GSW with neurogenic bladder with urinary 
incontinence, retrograde ejaculation, impotence, post 
operative suprapubic ureteral stricture ureteral diverticula, 
and hydronephrosis of the right kidney.  As such, a claim for 
total disability evaluation based on individual 
unemployability under 38 C.F.R. § 4.16 cannot be considered.  

Further, the Board finds that the veteran's PTSD is not shown 
to be so exceptional or unusual as to warrant an evaluation 
in excess of 70 percent on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In the instant case, there is a 
Social Security Administration award of disability benefits 
due to the veteran's anxiety-related disorders and evidence 
of record that the veteran has left his employment because of 
his psychoneurosis.  None the less, the Board finds that such 
circumstances are contemplated in the schedular 70 percent 
rating.  In addition, the medical evidence is not reflective 
of greater disability or that his psychoneurosis, alone, has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
the above-mentioned factors, the Board need not remand the 
matter for compliance with the procedures set forth in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 70 percent for post-
traumatic stress disorder with anxiety is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

